District of Columbia
                                 Court of Appeals
Nos. 15-FS-1274 & 15-FS-1275
                                                                         MAR - 9 2017
IN RE PETITION OF T.G.M. & T.C.M.,
      J.S.,
                            Appellant.
                                                                         ADA-30-14 &
                                                                         ADA-31-14

                            On Appeal from the Superior Court
                                  of the District of Columbia

         BEFORE: GLICKMAN and BECKWITH, Associate Judges; and BELSON, Senior
Judge.

                                       JUDGMENT

               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and for the reasons set forth in
the opinion filed this date, it is now hereby

              ORDERED and ADJUDGED that the trial court’s order is affirmed.


                                          For the Court:




Dated: March 9, 2017.

Opinion issued Per Curiam.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                         Nos. 15-FS-1274 & 15-FS-1275

                       IN RE PETITION OF T.G.M. & T.C.M.,
                                J.S., APPELLANT.

                         Appeals from the Superior Court
                           of the District of Columbia
                          (ADA-30-14 & ADA-31-14)
                     (Hon. Florence Y. Pan, Associate Judge,
                   and Hon. Errol R. Arthur, Magistrate Judge)

(Argued October 20, 2016                           Decided November 18, 2016)*

      Ronald A. Colbert for J.S.

      Ilana B. Gelfman for T.G.M. and T.C.M., with whom Jessica Kurtz and
Melissa Colangelo for Children’s Law Center, guardian ad litem for Ja.S. and E.S.,
were on the brief for appellees.

       Karl A. Racine, Attorney General for the District of Columbia, Todd S. Kim,
Solicitor General, Loren L. AliKhan, Deputy Solicitor General, and Rhondalyn
Primes Okoroma, Assistant Attorney General, filed a statement in lieu of brief for
the District of Columbia.


      *
          The decision in this case was originally issued as an unpublished
Memorandum Opinion and Judgment (MOJ). It is now being published upon the
court’s grant of the guardian ad litem’s motion to publish. The MOJ was issued
prior to, and hence does not cite or discuss, this court’s en banc decision in In re
Ta.L., 149 A.3d 1060 (D.C. 2016).
                                          2


      Before GLICKMAN and BECKWITH, Associate Judges, and BELSON, Senior
Judge.

      PER CURIAM: Appellant J.S. appeals the order of the Superior Court waiving

his consent to the adoption of his biological children, Ja.S. and E.S., by their foster

parents, T.G.M. and T.C.M. (the Ms), and granting T.G.M. and T.C.M.’s petitions

for adoption. He argues that the trial court erred in finding him to be an unfit

parent for Ja.S. and E.S., that the trial court erred in finding that he was

withholding his consent to T.G.M. and T.C.M.’s adoption of Ja.S. and E.S.

contrary to the best interests of the children, and that the trial court erroneously

failed to give weighty consideration to J.S.’s choice of custodian for his children.

For the reasons set forth below, we affirm the trial court’s order.


                                          I.


      Ja.S. was born in 2002, and her brother, E.S., was born in 2004. For most of

their lives, Ja.S. and E.S. lived with their mother, Ed.S.1 In June 2013, Ja.S. and

E.S. were removed from Ed.S.’s care due to allegations of neglect, and the children

were placed in the custody of their father, J.S., pursuant to a protective-




      1
        Ed.S.’s parental rights were also terminated and her consent waived in the
proceedings below. She has not appealed the trial court’s order.
                                         3


supervision2 order. In September 2013, J.S. was arrested for heroin distribution, in

violation of the terms of the protective-supervision order. J.S. was released to a

halfway house pending trial in the drug case, but he absconded in October and

went “on the run.” Since J.S. could not care for them, Ja.S. and E.S. were placed

in foster care, in the custody of T.C.M., who is J.S.’s cousin, and her husband,

T.G.M.



      In February 2014, the Ms filed petitions to adopt Ja.S. and E.S. An adoption

trial was held in late September and early October 2014 before Magistrate Judge

Errol Arthur. J.S., who had been rearrested and was incarcerated at the time of the

trial, opposed the Ms’ petitions and proposed that the court place Ja.S. and E.S.

with his mother (the children’s grandmother), K.S. Judge Arthur granted the Ms’

petitions. Judge Arthur found that J.S. and Ed.S. were unfit parents, that J.S. and

Ed.S. had abandoned Ja.S. and E.S., that J.S. and Ed.S. were withholding their

consents to the Ms’ adoption of Ja.S. and E.S. against the children’s best interests,

that K.S. had abandoned her motion for guardianship and thus was not a potential


      2
         See D.C. Code § 16-2301 (19) (2012 Repl.) (“The term ‘protective
supervision’ means a legal status created by Division order in neglect cases
whereby a minor is permitted to remain in his home under supervision, subject to
return to the Division during the period of protective supervision.”).
                                          4


alternative caregiver for Ja.S. and E.S., and that even if he were to give weighty

consideration to K.S. as a potential caregiver, he would find that it would clearly

be against the best interests of the children to be placed with her. Upon J.S.’s

motion for review, Associate Judge Florence Pan reviewed Judge Arthur’s findings

and approved them, except that she rejected his finding that J.S. had abandoned his

children. Judge Pan affirmed the grant of the Ms’ petitions to adopt Ja.S. and E.S.


                                         II.


      J.S. asks this court to reverse the trial court’s grant of the Ms’ adoption

petitions. This court reviews “the trial court’s order granting adoption for abuse of

discretion. . . . [W]e assess whether the trial court applied the correct standard of

proof, and then evaluate whether its decision is ‘supported by substantial reasoning

drawn from a firm factual foundation in the record.’” In re T.W.M., 964 A.2d 595,

601 (D.C. 2009) (quoting In re T.J., 666 A.2d 1, 10 (D.C. 1995)). We are not

limited to reviewing the findings of the associate judge; rather, “we review the

magistrate judge’s factual findings as the findings of the trial judge.” In re C.L.O.,

41 A.3d 502, 510 (D.C. 2012).


         A. J.S.’s Parental Fitness


      J.S. first argues that the trial court abused its discretion in finding him to be
                                         5


an unfit parent for Ja.S. and E.S.



      The presumption that a child’s best interests will be served by being placed

with his or her natural parent is overcome when the trial court finds by clear and

convincing evidence that the natural parent is unfit. See In re S.L.G., 110 A.3d
1275, 1285–86 (D.C. 2015); In re J.F., 615 A.2d 594, 598 (D.C. 1992). Judge

Arthur made such a finding, relying on evidence that J.S. was arrested within three

months of Ja.S. and E.S.’s placement with him, that he failed to reach out to the

Child and Family Services Agency or otherwise make arrangements for Ja.S. and

E.S. after his arrest, that he absconded from the halfway house, and that he “failed

to provide any financial, emotional, personal support” during the time after his

arrest and abscondment. Judge Arthur found that this evidence, along with J.S.’s

admission that he participated in “criminal activities,” showed that J.S. “puts his

own needs before his children’s needs” and “clearly demonstrate[s] that he has

consistently failed to make the right choices [or] exercise appropriate judgment

[and that he] clearly lacks the insight as to how his actions affect his children.”

Judge Pan made similar findings. Both judges also made findings that Ja.S. and

E.S. have special needs, due to Ja.S.’s history of trauma and depression and E.S.’s

autism.
                                         6




      The trial court’s findings are well supported by the record. And the trial

court did not abuse its discretion in concluding the findings summarized above to

be dispositive of the question of J.S.’s fitness. See S.L.G., 110 A.3d at 1287

(listing a number of factors bearing on a parent’s fitness, including the parent’s

“failure to maintain contact with, nurture, or support the child”; the parent’s

“involvement in criminal or other activities that are seriously inimical to a child’s

welfare”; and the parent’s “inability or unwillingness . . . to provide a safe and

stable home for the child, or to meet a particular child’s special needs”). While

there was significant evidence that J.S. loved Ja.S. and E.S., wanted to be involved

in their lives, and took good care of them for the three or four months that they

were in his custody, there was also evidence that J.S. distributed illegal drugs and

had been incarcerated for the better part of Ja.S. and E.S.’s lives. It appears that

J.S. shielded his children from his involvement in drug distribution, but the trial

court did not abuse its discretion in finding that J.S.’s frequent incarcerations3



      3
          J.S. argues that it was improper for the trial court to consider J.S.’s
criminal history prior to the children being placed in his custody. There is no
support for this argument in our case law. See, e.g., In re S.K., 564 A.2d 1382,
1389 (D.C. 1989) (Schwelb, J., concurring in part and dissenting in part)
(explaining that bad acts evidence is typically excluded in criminal proceedings
“unless it bears on a legitimate disputed issue,” but that in the family-law context,
                                                                       (continued…)
                                          7


rendered him unfit to care and provide a stable home for two special-needs

children.


            B. Waiver of Consent to Adoption


      J.S. next claims that the trial court improperly waived his consent to the

adoption of Ja.S. and E.S. because there was insufficient evidence that he was

withholding his consent against the best interests of the children.



      If a parent withholds his or her consent to his or her child’s adoption, the

parent’s consent may be waived if the trial court finds by “clear and convincing

evidence that the consent is being withheld contrary to the best interest of the

child.” S.L.G., 110 A.3d at 1285. In making this determination, the trial court

must weigh the statutory factors set forth in the termination of parental rights

(TPR) statute, D.C. Code § 16-2353 (b) (2012 Repl.). Id. Here, Judge Arthur and

Judge Pan both considered the TPR factors and properly found by clear and

convincing evidence that J.S. was withholding his consent against Ja.S.’s and

E.S.’s best interests.

(…continued)
“the judge must know as much as reasonably possible about [the child’s] situation”
and “the investigation must go beyond the straw that broke the camel’s back”).
                                         8




      The first TPR factor is “the child’s need for continuity of care and caretakers

and for timely integration into a stable and permanent home.” D.C. Code § 16-

2353 (b)(1). Judge Arthur found that this factor weighed in favor of terminating

J.S.’s parental rights because the Ms had “demonstrated [that] they can continue to

provide a safe, loving, and stable home environment” for Ja.S. and E.S., because

the children were “thriving in [the Ms’] care and closely bonded” to them, and

because J.S. was not “willing or able to provide [Ja.S.] and [E.S.] the continuity of

care that they require and deserve.” Judge Pan echoed these findings, also noting

that according to the children’s social worker, removing Ja.S. and E.S. from the

Ms’ home “would disrupt the important adjustments they are making and

exacerbate feelings of abandonment.”4



      4
          J.S. suggests in passing that the children’s social worker “was not a
qualified individual who[] could render that kind of tes[ti]mony.” This argument
was not raised in the trial court below, and J.S. fails to cite any authority for the
argument or otherwise elaborate on it in his brief. The argument is therefore
waived. See McFarland v. George Washington Univ., 935 A.2d 337, 351 (D.C.
2007) (“Issues adverted to in a perfunctory manner, unaccompanied by some effort
at developed argumentation, are deemed waived.” (citation omitted)).
                                         9


      Both judges’ findings are firmly supported by the record—specifically, the

testimony of the social worker and the Ms, as well as the undisputed fact that Ja.S.

and E.S. had already been removed from two different homes, Ed.S.’s and J.S.’s.

And both judges properly found that the first TPR factor weighed in favor of

terminating J.S.’s parental rights. See C.L.O., 41 A.3d at 513 (approving the trial

court’s finding that the first TPR factor weighed in favor of waiving the parent’s

consent where the child had been moved multiple times, the child had spent a

significant period of time with the proposed adoptive parent, and the child had

formed a strong bond with the proposed adoptive parent); see also In re K.D., 26
A.3d 772, 780 (D.C. 2011).



      The second TPR factor is “the physical, mental and emotional health of all

individuals involved to the degree that such affects the welfare of the child.” D.C.

Code § 16-2353 (b)(2). Judge Arthur’s findings with respect to this factor are

similar to those with respect to the first TPR factor, but he also noted that the Ms

had taken steps to ensure that the children’s educational needs were being met at

school (such as obtaining an Individualized Education Plan for Ja.S.), maintained a

structured environment at home to help E.S. with his autism, and arranged for

therapy for both Ja.S. and E.S. that they had not been receiving when they lived
                                          10


with J.S. Judge Pan made similar findings.



      The trial court did not err in finding that the second TPR factor weighed in

favor of waiving J.S.’s consent. The Ms, unlike J.S.,5 had taken significant steps to

address Ja.S. and E.S.’s special needs, see C.L.O., 41 A.3d at 513 (“The judge may

. . . consider a parent’s emotional maturity, parenting skills, and ability to meet the

emotional needs of the child.”), and there is also support in the record for the

conclusion that Ja.S. and E.S. would have been further traumatized if they had

been removed from the Ms’ care.



      The third TPR factor is “the quality of the interaction and interrelationship

of the child with his or her parent, siblings, relative, and/or caretakers, including

the foster parent.” D.C. Code § 16-2353 (b)(3). Judge Arthur found that Ja.S. and

E.S. had formed close bonds with the Ms, the Ms’ three biological children, and

the Ms’ extended family, and that, “[c]onversely, . . . [J.S. did not] have much of a


      5
         We acknowledge that J.S. could not have been expected to meet all of
Ja.S. and E.S.’s special needs in the three- to four-month period that they lived
with him. And J.S. did make an effort to enroll E.S. in the Health Services for
Children with Special Needs program. It is possible that J.S. would have
continued to make progress had he not been arrested in September 2013. But J.S.
was arrested, precluding him from addressing his children’s special needs.
                                           11


relationship with either [E.S.] or [Ja.S.].” Judge Pan approved these findings,

explaining that “[t]he full integration of [Ja.S.] and [E.S.] into the family life of the

[Ms] is clear from the record” and that “[a]lthough [Ja.S.] loves her father,

Magistrate Judge Arthur did not err in ruling that her sporadic contact with [J.S.]

was not enough to sustain a substantial and meaningful parental relationship.”



      Both judges’ findings are well supported by the evidence in the record, and

they properly found that the third TPR factor weighs in favor of waiving J.S.’s

consent. An instructive case is In re D.H., 917 A.2d 112 (D.C. 2007). In D.H., the

father had a long history of drug abuse and was incarcerated for much of his life.

Id. at 117. Nonetheless, by the time of the adoption trial, he “had been free of

drugs for seven or eight months, living with his mother, and working his first

paying job.” Id. As a result of turning his life around, the father “had become a

regular fixture in his children’s lives.” Id. Nonetheless, when the court compared

the father’s “fragmentary” relationship with his children to the proposed adoptive

parents’ “warm” and close relationship with them, the court found that the third

factor weighed in favor of the proposed adoptive parents. Id. at 119–20. J.S. had

similarly “fragmentary” contact with his children in the early years of their lives,

due to his lengthy incarcerations, and unlike the father in D.H., it appears that J.S.
                                          12


has been unable to change his lifestyle to make it more compatible with caring for

children. See also In re W.D., 988 A.2d 456, 462 (D.C. 2010) (explaining that

“evidence that [the mother] had positive interactions with [her child was] not

enough to overturn the trial court’s assessment of the third factor”).



      The fourth TPR factor is “the child’s opinion of his or her own interests in

the matter.” D.C. Code § 16-2353 (b)(4). In deciding that the fourth TPR factor

weighed in favor of waiving J.S.’s consent, Judge Arthur relied on the fact that

Ja.S. and E.S.’s words and actions both indicated that they viewed the Ms as parent

figures. He noted that E.S. had commented that “this dimension [E.S.’s word for

the Ms’ home] is wonderful” and that Ja.S. had spontaneously told the Ms’ family

that T.C.M. was the “best mother she ever had.” Judge Pan approved Judge

Arthur’s findings concerning the fourth factor.



      The trial court’s findings are well supported, and the trial court did not abuse

its discretion in finding that the fourth factor weighed in favor of waiving J.S.’s

consent. J.S. notes on appeal that “one of the stipulated facts is that one of the

children loves her father and wanted to return to his care.” But as the appellees

note, this is not an accurate characterization of the stipulations at trial. Rather, the
                                           13


stipulations at trial were that Ja.S. “loves her father” and that she “has an ongoing

relationship with her father that she would like to continue.” Both of these facts

are compatible with Ja.S.’s desire to reside with the Ms.



      The fifth TPR factor is “evidence that drug-related activity continues to exist

in a child’s home environment.”        D.C. Code § 16-2353 (b)(5).         There is no

evidence in the record that J.S. allowed drugs to be used around E.S. or Ja.S. Thus,

this factor does not weigh in favor of waiving J.S.’s consent to the adoption.



      Given that the trial court properly found that four of the five relevant TPR

factors indicated that J.S. was withholding his consent to the adoption against the

best interests of Ja.S. and E.S., the trial court did not abuse its discretion in waiving

J.S.’s consent to the children’s adoption.



      C.     J.S.’s Proposed Custodian



      J.S.’s final claim is that the trial court erred by failing to give weighty

consideration to J.S.’s proposed custodian, his mother, K.S.
                                          14


      It is well established that where a parent has identified a preferred custodian

for his or her child, the “parent’s choice . . . must be given weighty consideration

which can be overcome only by a showing, by clear and convincing evidence, that

the [proposed] custodial arrangement and preservation of the parent-child

relationship is clearly contrary to the child’s best interest.” In re T.J., 666 A.2d 1,

11 (D.C. 1995). In the present case, however, although J.S. had identified K.S. as

a possible custodian, and although K.S. had filed a motion for guardianship, Judge

Arthur had dismissed K.S.’s motion after she had failed to show up on two

consecutive court dates.     This court has recognized that a parent’s proposed

custodian should not be ruled out merely because he or she has failed to take the

formal steps necessary to take custody, see In re D.M., 86 A.3d 584, 587 (D.C.

2014) (“Th[e] requirement [of weighty consideration] applies in connection with a

petition to terminate parental rights whether or not a custody or adoption petition

has yet been filed or is pending.”), but this court has not held—and we do not hold

today—that a trial court must give weighty consideration to a proposed custodian

who filed a petition but whose petition has been properly dismissed or rejected.

Because K.S.’s motion for guardianship had been dismissed, Judge Arthur did not

abuse his discretion in determining that he was not required to give weighty
                                         15


consideration to K.S. as a possible custodian.6



      In any case, Judge Arthur did give weighty consideration to K.S:

             If I were to consider or give weighty consideration to
             [K.S.] as the child’s custodian, I would find that there’s
             clear and convincing evidence, you know, that [K.S.],
             who was selected by her son, is clearly not in the child’s
             best interest. Here’s why. There was testimony by both
             [T.C.]M. and [the social worker] about [K.S.’s] lack of
             involvement in the children’s lives and . . . there was no
             evidence presented as to [K.S.]. And, again, while I did
             not consider [K.S.] in assessing the consents of the
             parents, it is worth noting that even if I were to determine
             that I had to give weighty consideration to [K.S.], I
             would find that there was clear and convincing evidence
             that it’s clearly not in the children’s best interest to be
             placed with her.


In most cases, such a brief explanation would be insufficient to demonstrate the

trial court’s “weighty consideration” of the parent’s chosen custodian. But the

explanation suffices in the present case because the only evidence presented by J.S.

about K.S. was that K.S. had filed a guardianship motion and that J.S. consented to

her guardianship of his children. Judge Pan approved Judge Arthur’s analysis,

relying on evidence of K.S.’s lack of contact with Ja.S. and E.S. and her failure to

      6
        We also find it significant that K.S. neither requested reconsideration of
nor appealed the trial court’s dismissal of her motion for guardianship. J.S. did
move for reconsideration of the dismissal.
                                          16


prosecute her guardianship motion, as well as evidence that Ja.S. and E.S. had had

a “stable and continuous placement with the [Ms] for over a year.” Judge Pan’s

findings are supported by the record—in particular, by the testimony of T.C.M.

and the children’s social worker. Accordingly, we conclude that the trial court did

not abuse its discretion in finding that it would clearly be against the best interests

of Ja.S. and E.S. to be placed with K.S. See In re R.E.S., 19 A.3d 785, 791 (D.C.

2011) (approving the trial court’s finding, in an ineffective-assistance-of-counsel

proceeding, that there was not a reasonable probability that the court would have

placed the child with the father’s preferred custodians, the father’s relatives, where

the relatives had had only a few early visits with the child and had failed to “follow

through in qualifying themselves” to adopt the child by filing the proper legal

paperwork, and where there was a “loving bond [between the child and the foster

parent] that had been established [over a] year and a half [of living together]”);

K.D., 26 A.3d at 779 (“[I]t is generally contrary to a child’s best interest ‘to take

[her] out of a loving home, when she ha[s] lived [there] for a substantial period of

time as a result of her biological parents’ inability or unwillingness to care for

her.’” (quoting R.E.S., 19 A.3d at 794) (second, third, and fourth alterations in

original)).
                                          17


      We also reject J.S.’s argument that the trial court abused its discretion in

dismissing K.S.’s guardianship motion due to K.S.’s failure to prosecute. K.S.

filed her guardianship motion approximately one year after Ja.S. and E.S. had been

placed in the Ms’ custody, over half a year after the Ms had filed their adoption

petitions, and mere weeks before the adoption trial was to begin. Judge Arthur

informed K.S. of the importance of diligently pursuing her motion: If, “down the

road, . . . you’re not ready to proceed . . . it has . . . an effect . . . on the issues

related to the placement of E.S. and [Ja.S.]. . . . [A]s long as your motion remains

unresolved, . . . they’re not allowed to achieve permanency . . . .”               K.S.

subsequently failed to appear for an October 7, 2014, court date, and Judge Arthur

stated on the record that he would dismiss K.S.’s motion if she failed to appear on

October 9.    Judge Arthur asked J.S.’s counsel to relay this warning to K.S., and

there is nothing in the record to suggest that J.S.’s counsel failed to do so. 7 K.S.

then failed to appear on October 9, and Judge Arthur dismissed her guardianship

motion at that time. Given the importance of resolving the Ms’ petitions to adopt

      7
          Indeed, there are reasons to believe that J.S.’s counsel did inform K.S.
about Judge Arthur’s warning: J.S.’s counsel had earlier helped K.S. to file her
guardianship motion, and it was J.S.’s position during the adoption trial that if his
parental rights were to be terminated, Ja.S. and E.S. should be placed with K.S. In
any case, where it is J.S. complaining about the dismissal of K.S.’s guardianship
motion, the onus was on J.S. to make a record below of K.S.’s lack of notice. No
such record exists.
                                          18


Ja.S. and E.S., and given K.S.’s lack of diligence and her failure to appear, Judge

Arthur properly exercised his discretion. See Morgan v. Leitner, 444 A.2d 932,

932 (D.C. 1982) (“A decision to dismiss for failure to prosecute is committed to

the ‘sound discretion’ of the court.”).



      Finally, we reject J.S.’s argument that Judge Arthur abused his discretion in

permitting the Ms to present rebuttal evidence. When J.S. requested that Judge

Arthur take judicial notice of K.S.’s guardianship motion and the fact that J.S.

consented to K.S. being appointed guardian, Judge Arthur informed the parties that

the Ms “would be entitled to call rebuttal evidence.” Judge Arthur also asked

J.S.’s counsel if she would like to present any evidence beyond the two judicially

noticed items; counsel responded that she had no evidence to offer and rested J.S.’s

case. Under these circumstances, J.S. cannot establish that he was prejudiced by

Judge Arthur allowing the Ms to put on a rebuttal case. J.S. seems to argue that

Judge Arthur should have limited the scope of the Ms’ rebuttal case to the issue of

whether J.S.’s consent was valid. But we disagree. J.S., by requesting that the

court take judicial notice of K.S.’s guardianship motion and his consent to K.S.’s

guardianship, put in issue the question whether there was a fit alternative custodian

for the children that was preferred by the natural parent. It was within Judge
                                         19


Arthur’s discretion to allow the Ms to respond with evidence of K.S.’s lack of

fitness. See Oxendine v. Merrell Dow Pharm., Inc., 506 A.2d 1100, 1113 (D.C.

1986) (“The scope of rebuttal testimony is committed to the sound discretion of the

trial court . . . .”).


                                         III.


        For the foregoing reasons, we affirm the judgment of the Superior Court.



                                                          So ordered.